      Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 1 of 11



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                SOUTHERN DIVISION


IN RE: EX PARTE APPLICATION OF                   )      CASE NO.: 1:19-mc-00405-LG-RHW
LAURA ZÚNIGA CÁCERES, BERTHA                     )
ZÚNIGA CÁCERES, AND SALVADOR                     )
ZÚNIGA CÁCERES FOR ASSISTANCE                    )
BEFORE A FOREIGN TRIBUNAL                        )
                                                 )


REQUEST FOR LEAVE TO FILE A REPLY AND REPLY IN SUPPORT OF EX PARTE
APPLICATION OF LAURA ZÚNIGA CÁCERES, BERTHA ZÚNIGA CÁCERES, AND
  SALVADOR ZÚNIGA CÁCERES FOR DISCOVERY FOR USE IN A FOREIGN
                TRIBUNAL PURSUANT TO 28 U.S.C. § 1782

                                          REQUEST
       Applicants Laura Yolanda Zúniga Cáceres, Bertha Isabel Zúniga Cáceres, and Salvador

Edgardo Zúniga Cáceres, by their undersigned counsel, hereby seek the Court’s leave to file a

reply in further support of their Ex Parte Application for Discovery for Use in a Foreign

Tribunal Pursuant to 28 U.S.C. § 1782 (the “Application”). Dkt. Nos. 1 & 2.

       Applicants’ request is based on this Request, the accompanying Reply Memorandum of

Points and Authorities, the entire record in this case, and such other evidence and argument as

the Court may allow.


Dated: September 12, 2019                            Respectfully submitted,


                                                     By: /s/ Amelia S. McGowan
                                                         Amelia S. McGowan

                                                     MISSISSIPPI CENTER FOR JUSTICE
                                                     5 Old River Place, Suite 203 (39202)
                                                     P. O. Box 1023
                                                     Jackson, Mississippi 39215

                                                     (Of Counsel listed on last page.)
                                                     Attorneys for Applicants
                                                     Laura Zúniga Cáceres, Bertha Zúniga
                                                     Cáceres, and Salvador Zúniga Cáceres
          Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 2 of 11



                  REPLY MEMORANDUM OF POINTS AND AUTHORITIES


I.         INTRODUCTION
           Applicants already demonstrated that their Application should be granted. The

Opposition filed by the Castillos1 nowhere establishes that the Application failed to meet the

statutory requirements of 28 U.S.C. 1782 (“Section 1782”). Nor does it attempt to show that the

factors identified by the Supreme Court in the seminal Intel Corp. v. Advanced Micro Devices,

Inc., 542 U.S. 241 (2004) decision—a case not even cited in the Opposition—militate against

granting Applicants’ request.

           It is indisputable that Berta Cáceres was killed in cold blood; David Castillo was indicted

for Ms. Cáceres’s murder; and Ms. Cáceres’s children seek to uncover the truth of how and why

their mother was killed. Honduran law allows them to participate in the criminal proceedings

and offer evidence. That is what they are doing. They have sought the assistance of this Court

to obtain such evidence: a single file from a single bank about a single transaction. That single

file is relevant to the issue of whether David Castillo was paid for masterminding Ms. Cáceres’s

murder. The Court should grant Applicants’ request and reject the Castillos’ arguments based on

non-existent legal requirements, a misreading of Honduran law, and a distortion of the role of the

murder victim’s children in the pending criminal trial in Honduras.

II.        ARGUMENT
           The framework for analyzing the Applicants’ request is clear. Once Section 1782’s three

statutory requirements are met, a district court “is free to grant discovery in its discretion.” In re

Solines, No. 18-3680, 2018 U.S. Dist. LEXIS 82501, at *3-4 (E.D. La. Apr. 30, 2018) (emphasis

omitted) (citation omitted); see App. at 7-8. The Court’s discretion is guided by four factors


      1
      “Opposition” or “Opp.” refers to the Response in Opposition to Application of Laura
Zuniga Caceres, Bertha Zuniga Caceres, and Salvador Zuniga Caceres for Discovery for Use in a
Foreign Tribunal Pursuant to 28 U.S.C. § 1782 filed by Tanya Romero-Baca on August 23,
2019. Dkt. No. 17. “App.” and “Ex.” refer to the Application and accompanying exhibits. Dkt.
Nos. 1, 2 & 4. Additionally, this Reply Memorandum adopts the Opposition’s shorthand, and
refers to Ms. Romero-Baca and/or her husband David Castillo as “the Castillos.”


                                                    -1-
       Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 3 of 11



articulated by the Supreme Court in Intel, and it “must” be exercised in “in light of the twin aims

of the statute: ‘providing efficient means of assistance to participants in international litigation in

our federal courts and encouraging foreign countries by example to provide similar means of

assistance to our courts.’” In re Metallgesellschaft AG, 121 F.3d 77, 78 (2d Cir. 1997); see App.

at 7-8 (citing Intel, 542 U.S. at 264-65).

        As established in Applicants’ opening memorandum, Section 1782’s statutory

requirements are easily met here, and the Intel factors strongly favor allowing the discovery.

Because the Opposition does not credibly challenge any aspect of this conclusion, the

Application should be granted.

        A.     The Opposition Does Not Credibly Dispute that the Application Meets the
        Statutory Requirements of Section 1782.
        Section 1782 sets forth three requirements: (1) the person or entity from whom

the discovery is sought must be a resident of or be found in the district where the application is

filed, (2) the discovery sought must be “for use in a proceeding in a foreign or international

tribunal,” and (3) the application must be made “by a foreign or international tribunal” or

“any interested person.” 28 U.S.C. § 1782(a); App. at 7. At no point does the Opposition

challenge the first requirement. The second and third requirements are also met notwithstanding

the confusion the Castillos’ Opposition attempts to sow.

        First, while admitting that victims in Honduras have “robust ‘victim rights,’” the
Opposition asserts that possessing those robust rights “does not mean [Applicants] have the right

to use judicial process to propound and compel discovery” under Honduran law. Opp. at 5-6.2

In so arguing the Castillos have invented a non-existent legal requirement: Section 1782 does not

require an applicant to have “discovery power” in the foreign jurisdiction in order to obtain

federal district court assistance. What is required under the statute is that the evidence be “for




   2
     While unclear, Applicants assume that this argument is intended to challenge the “for use”
and “interested person” requirements under Section 1782.


                                                   -2-
      Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 4 of 11



use” in a foreign proceeding and that the request be made by an “interested party.” Both of these

requirements are met here.

       In order to satisfy the “for use” requirement, an applicant need only demonstrate “that he

or she has the practical ability to inject the requested information into a foreign proceeding.”

App. at 8-9 (emphasis added) (quoting In re Accent Delight Int’l Ltd., 869 F.3d 121, 132 (2d Cir.

2017)). Indeed, courts have held that the mere ability to present evidence to an official or

magistrate overseeing an investigation satisfies this factor. App. at 9 (collecting cases). Here,

Applicants have the explicit right under Honduran law to present evidence in Castillo’s murder

trial through their private prosecutors (App. at 6; Ex. 11 arts. 294, 301, 321, 323 (pp. 148-51))

and have declared their intention to do so (App. at 6 (citing Fernández Decl. ¶ 8)), thereby easily

satisfying the second Section 1782 requirement. The Castillos’ attempt to impose an additional

condition for obtaining Section 1782 discovery effectively concedes they cannot refute that the

actual conditions have been established.

       Nor can the Castillos seriously dispute that Applicants are “interested persons” under

Section 1782. See App. at 10-11; see Intel, 542 U.S. at 256-57 (holding that in addition to

litigants, any person who “merely possess[es] a reasonable interest in obtaining the [judicial]

assistance” qualifies as an “interested person”). Whether or not Applicants have independent

discovery power is of no moment to this analysis. As the Opposition itself acknowledges,
Applicants’ victim status entitles them to robust participation rights in Castillo’s criminal trial.

Opp. at 5-6; see also App. at 10-11 (listing the rights of victims under Honduran law to present

arguments, submit evidence, and cross examine the accused). Moreover, any argument to the

contrary is directly contradicted by the very legal authority cited in the Opposition—Article 16

of Honduras Criminal Code provides that “[t]he victims of a crime or misdemeanor will have the

following rights: (1) [t]o become private accuser or complainant and to be involved as such

throughout the entire case.” Opp. at 6; Ex. 7 (emphasis added); see also App. at 10-11 (citing
Intel, 542 U.S. at 256-57 (finding that party that had “significant role” in foreign proceeding

“therefore qualifie[d] as an ‘interested person’”)).


                                                   -3-
       Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 5 of 11



        To distract from the merits of the Application, the Castillos attempt to cast uncertainty

over Applicants’ role in David Castillo’s murder trial by discussing their participation in a

different criminal trial against a different set of defendants who perpetrated the murder of which

Castillo stands accused of being the intellectual author.3 Opp. at 6. Aside from the obvious

credibility problems related to relying on a press release authored by attorneys representing

DESA—the company at the center of the Agua Zarca Dam violence, which is headed by David

Castillo (App. at 2-4)—the Opposition implicitly acknowledges that although they were

subsequently “excluded” from the trial of the first eight men charged with Berta Cáceres’s

murder, Applicants did in fact intervene in the proceedings, highlighting that the Honduran court

has already recognized them as victim-parties in the criminal proceedings related to their

mother’s murder.

        That DESA’s lawyers’ characterization of what happened in the separate trial of those

eight men is inaccurate is to be expected.4 In reality, Applicants lodged an appeal seeking the

recusal of three judges from the trial; after initially accepting the appeal, the court reversed

course and ruled that because the appeal was not submitted in person, lawyers for the victims had

abandoned the case. See Nina Lakhani, Trial of Eight Accused of Murdering Honduran Activist

in Chaos, Guardian, https://www.theguardian.com/world/2018/oct/21/trial-of-accused-killers-of-

berta-caceres-in-chaos.
        Most critically however, the Opposition fails to explain how Applicants’ purported

exclusion from an entirely separate criminal proceeding is of any relevance to their role in the

current murder trial against David Castillo or provide any suggestion that Applicants have been,

are, or will be excluded from participating in Castillo’s murder trial (nor would there be any

reason for doing so).

   3
      Once again, though not at all clear, Applicants assume that this is an attempt to challenge
the “for use” and “interested person” Section 1782 requirements.
    4
      It bears mentioning that many of the exhibits cited in the Opposition (including a lengthy
white paper) were authored by lawyers for DESA (Amsterdam and Partners LLP) or by David
Castillo’s personal lawyers. Applicants object to the Court’s consideration of these documents
to the extent they are cited for the truth of any information contained therein.


                                                   -4-
      Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 6 of 11



        The Application unquestionably satisfies all three Section 1782 statutory requirements,

and the Castillos’ disingenuous attempts to distract the Court from that fact should be rejected.

        B.     All Intel Factors Favor Granting the Application, and the Opposition Leaves
        this Conclusion Undisturbed.
        All Intel factors favor granting the Application: (1) the records sought are in Hancock

Whitney Bank’s possession, which is outside of the Honduran tribunal’s jurisdictional reach and

are thus inaccessible absent Section 1782 aid; (2) Honduras is receptive to U.S. federal-court

judicial assistance in the murder trial against David Castillo; (3) the Application does not attempt

to circumvent Honduran discovery procedures; and (4) Applicants’ request for documents related

to a single real estate transaction is not unduly intrusive or burdensome. App. at 11-14; see Intel,

542 U.S. at 264-65. The Opposition does nothing to tip the scales against the Court exercising

discretion to grant this Application.

                1.   The Opposition’s Argument that the Application is Inconsistent with
                Honduran Law Does Not Demonstrate Lack of Receptivity.
        The Opposition asserts that Applicants “are likely exceeding their rights under Honduran

law” (Opp. at 8) and that their “request is inconsistent with or, at least, highly atypical under

Honduran law” (id. at 11) in what might be read as a challenge to the second Intel factor—the

Honduran court’s receptivity to the discovery obtained pursuant to Section 1782. The lack of

legal citations to support these arguments is not an accident—it is because the Fifth Circuit has
made it clear that “authoritative proof” or “clear directive” from the foreign court that it “would

reject evidence” produced in the United States is required in order to sway this factor against

granting the Application. Ecuadorian Plaintiffs v. Chevron Corp., 619 F.3d 373, 377-78 (5th

Cir. 2010). The rationale for this requirement is the desire to avoid “speculative foray[s] into

legal territories unfamiliar to federal judges.” Id. at 378 (alteration in original) (citation omitted).

        Here, the Opposition makes no such showing, let alone an authoritative one. The

Castillos instead offer a strained reading of an inapplicable provision of Honduran law: Article

149 of the Honduran Criminal Code, which sets out a procedure for government authorities to

obtain discovery aid from foreign states. Opp. at 9. However, the plain text of Article 149 does


                                                   -5-
      Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 7 of 11



not declare the procedure outlined therein the exclusive method for obtaining foreign discovery

assistance nor does it otherwise limit the ability of individuals to seek such assistance.

       Indeed, courts have repeatedly found that the existence of alternative discovery

procedures such as diplomatic Mutual Legal Assistance Treaties (MLATs) or letters rogatory

does not constrain an individual applicant’s ability to seek discovery through a Section 1782

request. See In re FG Wilson (Eng’g), Ltd., No. 10-20839-MC, 2011 U.S. Dist. LEXIS 30756, at

*5 (S.D. Fla. Mar. 24, 2011) (affirming granting of Section 1782 request and holding that

Colombian procedural rule “‘in no manner prohibits the seeking of evidence abroad through

procedures in the United States’ and ‘merely provides a method’ for doing so” (citation

omitted)); Weber v. Finker, 554 F.3d 1379, 1383 (11th Cir. 2009) (finding that a U.S.–

Switzerland MLAT “is silent on its applicability to discovery requests by non-States Parties

criminal defendants” and affirming granting of Section 1782 discovery). Moreover, federal

district courts have approved Section 1782 applications in cases very similar to the instant one.

In re Inversiones y Gasolinera Petroleos Valenzuela, S. de R.L., No. 08-20378-M, 2011 U.S.

Dist. LEXIS 5201, at *40 (S.D. Fla. Jan. 19, 2011) (finding requirements met and factors favored

granting Section 1782 discovery for use in Honduran criminal proceeding); Campos-Álvarez v.

Newmont Mining Corp., No. 1:14-cv-00208-REB, 2015 U.S. Dist. LEXIS 31916, at *5 (D. Colo.

Mar. 16, 2015) (granting in part and denying in part Section 1782 discovery for use in a Peruvian
proceeding involving provision similar to Article 149).

       Thus, the Opposition’s lukewarm argument that “Applicants’ request appears

inconsistent with Article 149 of the Honduran Criminal Code” (Opp. at 9 (emphasis added)) is

not only baseless but also falls far short of the “clear directive” required to deny Applicants’

access to probative evidence related to their mother’s murder.

               2.     The Opposition’s Assertion that the Application is a Pretext is
               Baseless and Does Not Demonstrate Bad Faith or an Attempt to Circumvent
               Proof-Gathering Restrictions.
       One of the main accusations lodged in the Opposition is that Applicants’ request is a bad

faith pretext to obtain information that has no relevance to Castillo’s murder trial (Opp. at 6-7),


                                                  -6-
       Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 8 of 11



which presumably puts in question the third Intel factor—whether the Application attempts to

circumvent proof-gathering restrictions. Nothing could be further from the truth.

        As an initial matter, relevance under Section 1782 is broad and “encompasses any

material that bears on, or that reasonably leads to other matters that could bear on, any issue that

is or may be in the case.” In re HydroDive Nig., Ltd., No. 13-MC-0477, 2013 U.S. Dist. LEXIS

200238, at *7-8 (S.D. Tex. May 29, 2013) (citation omitted); see App. at 10-11. The records

sought by Applicants are certainly relevant. Castillo made a large down payment on a home in

the United States after the murder of Ms. Cáceres; Castillo is now on trial for that murder; court

documents from the murder trial of Castillo’s alleged co-conspirators, who have already been

convicted, indicate that participants in the murder plot were paid for assassinating Ms. Cáceres.

App. at 5.5 Therefore, the relevance theory, as crisply summed up by the Opposition itself, is as

follows: “Applicants . . . believe the Hancock Bank mortgage file includes evidence that Mr.

Castillo was paid to coordinate Ms. Cáceres’ murder.” Opp. at 6. That there could be alternative

explanations for how the Castillos acquired hundreds of thousands of dollars for a down payment

is of no consequence to the determination of whether Applicants are entitled to potentially

probative evidence.

        Additionally, Applicants’ relevance theory is not inconsistent with the public

prosecutor’s theory that David Castillo intellectually authored Ms. Cáceres’s murder. Being the
“intellectual author” of the murder does not foreclose the possibility that Castillo received

payment for his role in the assassination. In any event, under Honduran law, Applicants’ private

prosecutors are entitled to present theories and evidence separate and independent from the

public prosecutor. See App. at 6 (“[A] private prosecutor may, after providing notice, raise

issues and proceedings separate and apart from those pursued by the Office of the Public

Prosecutor.” (citing Ex. 11 art. 97)).



   5
      Contrary to the Castillos’ assertion, all of the foregoing key facts were compiled from
official public and government documents. See App. at 4-5; Exs. 8-10.


                                                  -7-
      Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 9 of 11



        The Castillos’ protestations that this Application is a pretext to locate their assets and

harass them are conclusory and equally unavailing. First, as explained above, the information

sought is highly relevant to the proceeding for which it is sought. Moreover, there is no reason

for the victims to engage in a pretext in order to get the financial information of one of the men

accused by the Honduran government of murdering their mother—if these victims had eyes on

the assets of the mastermind of their mother’s murder, they could bring tort claims and obtain

this mortgage file in discovery in that action; there would be no reason to initiate this separate

proceeding to get such information. Of course, Applicants have not done so and there is no basis

for believing this action is a pretext to obtain discovery for the benefit of some non-existent

action. The more obvious reason for this Application is the actual reason: these victims want the

full story told on how and why their mother was murdered and have reason to believe the man

who stands officially accused of being the architect of the murder was paid off for his despicable

conduct. See Campos-Álvarez, 2015 U.S. Dist. LEXIS 31916, at *5 (rejecting argument the

Section 1782 request “represent[ed] a spurious effort to obtain information from the respondents

that will aid activist organizations in a long-standing social and political controversy in Peru, as

opposed to a legitimate effort to gather information to further the ongoing and evolving two

Peruvian proceedings”).

        The Castillos offer no evidence, as they are required, to demonstrate that the Application
was “made in bad faith, for the purpose of harassment, or unreasonably seeks cumulative or

irrelevant materials.” Euromepa, S.A. v. R. Esmerian, Inc., 51 F.3d 1095, 1101 n.6 (2d Cir.

1995). Instead, they insinuate (without any factual support) that Applicants would use the

records they seek “to harass the Castillos, to try to tap into or tie up th[eir] assets, or to interfere

with Mr. Castillo’s business relationships.” Opp. at 8. Seemingly in furtherance of this claim,

the Castillos disingenuously claim that Applicants “leaked” their unsealed, publicly filed

Application to a reporter, while failing to explain how one can “leak” something that has never

been secret. Id. Notably, in the case the Castillos cite to support their position, the court

declined to find “bad faith” even though the applicant had failed to disclose two “parallel


                                                    -8-
     Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 10 of 11



applications for Section 1782 relief” it had filed in other jurisdictions. Green Dev. Corp. S.A. de

C.V. v. Zamora, No. 15-21594-MC, 2016 U.S. Dist. LEXIS 61701, at *7 (S.D. Fla. May 10,

2016); see Opp. at 7. Here, there is no allegation of conduct that comes even close to the

conduct in Zamora, and the Castillos’ conclusory allegations are simply insufficient to make a

showing of bad faith. See Solines, 2018 U.S. Dist. LEXIS 82501, at *5 (finding no bad faith); In

re Chevron Corp., No. 4:10-mc-134, 2010 U.S. Dist. LEXIS 120479, at *3 (S.D. Tex. Apr. 5,

2010) (same).

       The Opposition argues that Applicants are attempting an “end-run around foreign proof-

gathering restrictions” because they have not sought government or court authorization in

Honduras and because they allegedly have no “right to propound or seek discovery” under

Honduran law. Opp. at 8-9. However, the Supreme Court has explicitly rejected such “foreign

discoverability” and “exhaustion” requirements for seeking Section 1782 aid. See App. at 13

(citing Intel, 542 U.S. at 259-66); Intel, 542 U.S. at 260 (“Beyond shielding material safeguarded

by an applicable privilege, however, nothing in the text of § 1782 limits a district court’s

production-order authority to materials that could be discovered in the foreign jurisdiction if the

materials were located there.”); see also Inversiones, 2011 U.S. Dist. LEXIS 5201, at *38-39

(“Applicants are not required to prove that all avenues of obtaining the discovery through

Honduran procedures be exhausted before seeking relief under the judicial assistance statute.”).
The Opposition’s false assertion that victims in Honduras have very limited non-discovery

rights, all of which are listed in Article 16 of the Honduran Criminal Code (Opp. at 8-9), is

dispelled by Articles 294, 301, 321, and 323 which entitle victims to present arguments, submit

evidence, and cross-examine the accused via a private prosecutor. See App. at 6, 11; Ex. 11.

                3.    Applicants’ Request for Records Related to a Single Real Estate
                Transaction is Not Unduly Burdensome.
       The Castillos’ assertion that Applicants seek to obtain all of their financial information is

simply false. Opp. at 7. From a single bank Applicants have sought a single file relating to a

single transaction. The Application does not seek all documents related to all banking relations



                                                  -9-
       Case 1:19-mc-00405-LG-RHW Document 22 Filed 09/12/19 Page 11 of 11



between the accused murderer and this bank or any other. And Applicants have made no similar

requests to any other person or entity. A “fishing expedition” would be to explore every banking

relation the Castillos have in the U.S., or even in Houston. Despite the Opposition’s protests,

this is not an intrusion upon the Castillos. Even if it were, any intrusion would be outweighed by

the fact that David Castillo has been indicted for the murder of Applicants’ mother, the discovery

request is narrowed to a single real estate transaction, and the documents sought are highly

relevant.

III.    CONCLUSION
        For all of the foregoing reasons and the reasons set out in Applicants’ opening

memorandum, the Court should grant their Application.


Dated: September 12, 2019                         Respectfully submitted,


                                                  By: /s/ Amelia S. McGowan
                                                   Amelia S. McGowan

OF COUNSEL:                                        MISSISSIPPI CENTER FOR JUSTICE
                                                   Amelia S. McGowan, MSB# 103610
WILSON SONSINI GOODRICH & ROSATI                   5 Old River Place, Suite 203 (39202)
Professional Corporation                           P. O. Box 1023
Leo P. Cunningham Admitted Pro Hac Vice            Jackson, Mississippi 39215
Ralitza S. Dineva Admitted Pro Hac Vice            Telephone: (769) 230-8003
Sean P. Killeen Admitted Pro Hac Vice              Facsimile: (601) 352-4769
650 Page Mill Road                                 Email: amcgowan@mscenterforjustice.org
Palo Alto, California 94304-1050
Telephone: (650) 493-9300
Facsimile: (650) 565-5100                          Attorneys for Applicants
Email: lcunningham@wsgr.com                        Laura Zúniga Cáceres, Bertha Zúniga
        rdineva@wsgr.com                           Cáceres, and Salvador Zúniga Cáceres
        skilleen@wsgr.com

INTERNATIONAL HUMAN RIGHTS LAW
CLINIC, UNIVERSITY OF CALIFORNIA
BERKELEY
Roxanna Altholz Admitted Pro Hac Vice
489 Simon Hall,
Berkeley, California 94720
Telephone: (510) 643-8781
Facsimile: (510) 643-4625
Email: raltholz@law.berkeley.edu




                                                -10-
